TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00011-CV


In re Kim Henderson and Randy Henderson,
Individually and as Next Friends of MFPD 263, a Minor




ORIGINAL PROCEEDING FROM BURNET COUNTY


O R D E R
PER CURIAM
		Late yesterday afternoon, relators Kim Henderson and Randy Henderson, individually
and as next friends of MFPD 263, a minor, filed a petition for writ of mandamus and a request
for emergency relief from the district court's "Fiat Regarding Pretrial Publicity by Parties."  The
relators' mandamus petition seeks to vacate the district court's order.  The relators' request for
emergency relief asks this Court to vacate that order in advance of a hearing scheduled for 9:00 a.m.
today.  Thus, relators do not seek distinct temporary relief pending this Court's action on the merits
of their petition, but rather an instantaneous ruling on the merits of their petition.  Compare Tex. R.
App. P. 52.10(a) (permitting relator to file motion to stay any underlying proceedings or for any other
temporary relief pending court's action on petition); 52.4 (prohibiting court from granting any relief
other than temporary relief before response to petition has been filed or requested).
		As such, we deny relators' request for emergency relief.  Relators' petition for writ of
mandamus remains pending.  The parties shall provide a status report to this Court by January 26,
2012 about the status of this morning's plea hearing, whether the pretrial order of which relators
complain is still in effect, and any further orders issued by the district court.
		It is ordered on January 19, 2012.


Before Justices Puryear, Rose and Goodwin